Matter of Sutton (2019 NY Slip Op 07845)





Matter of Sutton


2019 NY Slip Op 07845


Decided on October 31, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 31, 2019

PM-188-19

[*1]In the Matter of Suzanne Billy Sutton, an Attorney. (Attorney Registration No. 2247922.)

Calendar Date: October 28, 2019

Before: Lynch, J.P., Clark, Devine and Aarons, JJ.


Suzanne Billy Sutton, Orange, Connecticut, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Suzanne Billy Sutton was admitted to practice by this Court in 1989 and lists a business address in Orange, Connecticut with the Office of Court Administration. Sutton now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it defers to this Court's discretion on the merits of Sutton's application.
Upon reading Sutton's affidavit sworn to September 10, 2019 and filed September 16, 2019, and upon reading the October 23, 2019 correspondence in response by the Chief Attorney for AGC, and having determined that Sutton is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.Lynch, J.P., Clark, Devine and Aarons, JJ., concur.
ORDERED that Suzanne Billy Sutton's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is furtherORDERED that Suzanne Billy Sutton's name is hereby stricken from the
roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is furtherORDERED that Suzanne Billy Sutton
is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Sutton is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is furtherORDERED that Suzanne Billy Sutton
shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.